       Case 4:15-cv-00250-DCB Document 412 Filed 09/30/19 Page 1 of 4



 1   JACK W. LONDEN (Bar No. 006053)
     ELIZABETH BALASSONE*
 2   JOHN S. DOUGLASS*
     MORRISON & FOERSTER LLP
 3   425 Market Street
     San Francisco, CA 94105-2482
 4   Telephone: (415) 268-7000
     Facsimile: (415) 268-7522
 5   Email: JLonden@mofo.com
     Email: EBalassone@mofo.com
 6
     COLETTE REINER MAYER*
 7   PIETER S. DE GANON*
     MORRISON & FOERSTER LLP
 8   755 Page Mill Road
     Palo Alto, CA 94304-1018
 9   Telephone: (650) 813-5600
     Facsimile: (650) 494-0792
10   Email: CRMayer@mofo.com
     Email: PdeGanon@mofo.com
11
     Attorneys for Plaintiffs
12   *Admitted pursuant to Ariz. Sup. Ct. R.
     38(a)
13   Additional counsel listed on next page
14                         IN THE UNITED STATES DISTRICT COURT

15                               FOR THE DISTRICT OF ARIZONA

16
      Jane Doe #1; Jane Doe #2; Norlan Flores, on        Case No. 4:15-cv-00250-TUC-DCB
17    behalf of themselves and all others similarly
      situated,                                          PLAINTIFFS’ SUPPLEMENTAL
18                                                       TRIAL WITNESS DISCLOSURE
                            Plaintiffs,
19                                                       CLASS ACTION
             v.
20                                                       (Assigned to the
      Kevin K. McAleenan, Acting Secretary,              Honorable David C. Bury)
21    United States Department of Homeland
      Security and Commissioner, United States           Action Filed: June 8, 2015
22    Customs and Border Protection, in both
      official capacities; Carla L. Provost, Chief of
23    United States Border Patrol, in her official
      capacity; Roy D. Villareal, Chief Patrol
24    Agent-Tucson Sector, in his official capacity,
25                      Defendants.
26
27
28
     PLAINTIFFS’ SUPPLEMENTAL TRIAL WITNESS DISCLOSURE
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4087785
       Case 4:15-cv-00250-DCB Document 412 Filed 09/30/19 Page 2 of 4



 1    LINTON JOAQUIN*
      NATIONAL IMMIGRATION LAW
 2    CENTER
      3450 Wilshire Boulevard #108-62
 3    Los Angeles, CA 90010
      Telephone: (213) 639-3900
 4    Facsimile: (213) 639-3911
      Email: joaquin@nilc.org
 5
      MARY KENNEY*
 6    AMERICAN IMMIGRATION COUNCIL
      1331 G Street NW, Suite 200
 7    Washington, DC 20005
      Telephone: (202) 507-7512
 8    Facsimile:(202) 742-5619
      Email: mkenney@immcouncil.org
 9
      ELISA MARIE DELLA-PIANA*
10    LAWYERS’ COMMITTEE FOR CIVIL
      RIGHTS OF THE SAN FRANCISCO
11    BAY AREA
      131 Steuart Street, Suite 400
12    San Francisco, CA 94105
      Telephone: (415) 543-9444
13    Facsimile: (415) 543-0296
      Email: edellapiana@LCCR.com
14
      MARTY LIEBERMAN (Bar No. 007442)
15    ACLU FOUNDATION OF ARIZONA
      3707 North 7th Street, Suite 235
16    Phoenix, AZ 85014
      Telephone: (602) 650-1854
17    Facsimile: (602) 650-1376
      Email: mlieberman@acluaz.org
18
19    Attorneys for Plaintiffs
20    * Admitted pursuant to Ariz. Sup. Ct. R.
      38(a)
21
22
23
24
25
26
27
28
     PLAINTIFFS’ SUPPLEMENTAL TRIAL WITNESS DISCLOSURE
     CASE NO. 4:15-CV-00250-TIC-DCB
                                                         2
     sf-4087785
       Case 4:15-cv-00250-DCB Document 412 Filed 09/30/19 Page 3 of 4



 1          Following the September 16, 2019 pretrial conference, this Court ordered that
 2   document and trial witness disclosures be completed by September 30, 2019. (ECF No.
 3   405.) Plaintiffs provided the list of witnesses they intend to call at trial in the Joint
 4   Pretrial Order. (ECF No. 399 at 23.)
 5          Plaintiffs hereby provide notice of the following change to that list: Christopher A.
 6   Riper will be replaced by Robert Miś.
 7
 8                                        Respectfully submitted,
 9    Dated: September 30, 2019             By:   /s/ Jack W. Londen
                                                   Jack W. Londen
10
                                            MORRISON & FOERSTER LLP
11                                          Jack W. Londen (Bar No. 006053)
                                            Colette Reiner Mayer*
12                                          Pieter S. de Ganon*
                                            Elizabeth Balassone*
13
                                            NATIONAL IMMIGRATION LAW CENTER
14                                          Linton Joaquin*
15                                          AMERICAN IMMIGRATION COUNCIL
                                            Mary Kenney*
16
17                                          ACLU FOUNDATION OF ARIZONA
                                            Marty Lieberman (Bar No. 007442)
18
                                            LAWYERS’ COMMITTEE FOR CIVIL RIGHTS OF
19                                          THE SAN FRANCISCO BAY AREA
                                            Elisa Marie Della-Piana*
20
                                            Attorneys for Plaintiffs
21
                                            *Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
22
23
24
25
26
27
28
     PLAINTIFFS’ SUPPLEMENTAL TRIAL WITNESS DISCLOSURE
     CASE NO. 4:15-CV-00250-TIC-DCB
                                                         3
     sf-4087785
       Case 4:15-cv-00250-DCB Document 412 Filed 09/30/19 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this 30th day of September, 2019, I caused a PDF version
 3   of the documents listed below to be electronically transmitted to the Clerk of the Court,
     using the CM/ECF System for filing and for transmittal of a Notice of Electronic Filing to
 4   all CM/ECF registrants and non-registered parties.
 5
                  • PLAINTIFFS’ SUPPLEMENTAL TRIAL WITNESS DISCLOSURE
 6
 7
 8
                    Jack W. Londen                              /s/ Jack W. Londen
 9                      (typed)                                      (signature)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     sf-4087785
